Title: To James Madison from Peder Pedersen, 27 February 1804 (Abstract)
From: Pedersen, Peder
To: Madison, James


27 February 1804, Washington. “I have received by the Brig Saunders from Madeira arrived at Philadelphia, 1½ pipe of Madeira Wine, and now herewith beg leave, Sir, to request, that you will desire the Secretary of the Treasury of the United States to direct the Collector of duties at the port of Philadelphia to grant a permit for the landing of the said 1½ pipe of Madeira Wine; agreeably to the privilege allowed Ministers and Chargé d’affairs of foreign Nations; and the same to be delivered to my Agent Mr. John Maybin Mrct. of Philadelphia, in whose hands is the Bill of invoice.”
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 1 p.; docketed by Wagner with the added notation: “duties on 1½ pipe wine.” JM replied to Pedersen on 28 Feb. 1804 (not found) (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1, index).



   
   Because Pedersen had not arrived with a proper letter of credence, he was “admitted to enter into every official relation with the government of the U: States, which might be necessary to promote the interests of his own” but was not, under U.S. law, allowed the exemption from duties extended to formally authorized diplomats (JM to Christian Gynther Bernstorff, 16 Sept. 1804 [DNA: RG 59, IC, vol. 1]).


